11 BARRY, Judge,
dissenting.
The trial judge found that “the activities of moving the dredge in and out of the well slip site, the movement of the drilling in and out *333of the well slip, the movement of other vessels in the Seven Foot Canal, as well as the movement of Skansi Oyster Corporation’s vessel in the Seven Foot Canal caused varying quantities of silt to be stirred up from the canal bottom.”
That finding of fact indicts Central Gulfs tug and barge traffic as a specific cause for siltation which damaged plaintiffs’ oyster lease.
Fault should be apportioned as to all entities which caused siltation.